Ex99.77Q1 Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 460 Domini Social Equity Fund - Class A Shares $ 50 Domini Social Equity Fund - Institutional Shares $ 1,483 Domini Social Equity Fund - Class R Shares $ 372 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.0277 Domini Social Equity Fund - Class A Shares $ 0.1288 Domini Social Equity Fund - Institutional Shares $ 0.1528 Domini Social Equity Fund - Class R Shares $ 0.1448 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 16,196 Domini Social Equity Fund - Class A Shares 406 Domini Social Equity Fund - Institutional Shares 9,715 Domini Social Equity Fund - Class R Shares 2,355 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $34.37 Domini Social Equity Fund - Class A Shares $10.57 Domini Social Equity Fund - Institutional Shares $21.08 Domini Social Equity Fund - Class R Shares $9.78 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Institutional Social Equity Fund - Investor Shares $ 0.00 Domini Institutional Social Equity Fund – Class A Shares $ 0.00 Domini Institutional Social Equity Fund - Institutional Shares $ 0.00 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Institutional Social Equity Fund - Investor Shares $ 0.0000 Domini Institutional Social Equity Fund – Class A Shares $ 0.0000 Domini Institutional Social Equity Fund - Institutional Shares $ 0.0000 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Institutional Social Equity Fund - Investor Shares 18,840 Domini Institutional Social Equity Fund - Class A Shares 1,284 Domini Institutional Social Equity Fund - Institutional Shares 3,112 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Institutional Social Equity Fund - Investor Shares $7.20 Domini Institutional Social Equity Fund - Class A Shares $7.51 Domini Institutional Social Equity Fund - Institutional Shares $7.20
